DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 12 and 17 have been cancelled.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive. Said arguments allege “the claimed invention improves the function of the computer itself, for example, when using parallel computation to determine a transitive closure matrix.” Yet, the invention as claimed positively claims “implementing a Boolean circuit model of a 3D crossbar memory for in-memory parallel computation of a matrix X …” (emphasis added) Thus, whether there is a in-memory parallel computation, the fact remains that this computation is within the confines of a circuit model of a 3D crossbar memory that is merely part of “computer program executable by a processor.” (emphasis added). That is, as claimed, the circuit model of the 3D crossbar memory, part of “computer program executable by a processor,” may undergo computer program executable by a processor in-memory parallel computations. The arguments seem to posit that the parallel computation is performed by the computer and thus improves the function of the computer itself. The claims as amended dated 2/17/2022 do not reflect this in the least. 
Moreover, the arguments allege “The claims describe more than simply performing calculations; rather, the claims describe a specific implementation of a computer model structure which is then used to perform specific operations.” The arguments seem to posit that a computer model structure is implemented and then such physical, structural implementation is used to perform specific operations. Once more, the claims as amended dated 2/17/2022 do not seem to reflect this. 
computer program executable by a processor.”
As such and still, this judicial exception is not integrated into a practical application. In particular, the claim(s) only recites an additional element: A computer readable medium. The computer readable medium is recited at a high-level of generality (i.e., as a generic computer/processor performing a generic computer function such as program execution) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least 
Section three (3) in this Office action is referenced herein fully and completely.
Claim(s) 13-16 depend from claim 11 and as such are also rejected for the same reasons. 
Claim(s) 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), firstly, in brief and saliently, computer program executed to perform actions for computing a transitive closure of a directed graph G. At least [0044] in the specification of the present Application discloses that transitive closure of a directed graph “can be computed using repeated matrix multiplication.” While at least [0075] discloses “simulation” results of such graph transitive closure computation; and at least [0042] discloses the underlying Boolean matrix multiplication functions that compute a transitive closure of a directed graph. Where Boolean operations/functions are mathematical operations. Where Instead of elementary mathematics/algebra, where the values of the variables are numbers and the prime operations are addition and multiplication, the main operations of Boolean mathematics/algebra are the conjunction (and) denoted as ∧, the disjunction (or) denoted as ∨, and the negation (not) denoted as ¬. Boolean mathematics/algebra is thus a formalism for describing logical operations, in the same way that elementary mathematics/algebra describes numerical operations. Secondly, the claim(s) recite that the actions performed 
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites an additional element: A computer readable medium. The computer readable medium is recited at a high-level of generality (i.e., as a generic computer/processor performing a generic computer function such as program execution) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to execute a program to perform the implementing a Boolean circuit model of a 3D crossbar memory for in-memory parallel computation of a matrix X based on the directed graph steps amounts to no more than mere instructions to apply the exception using a generic computer component executing a program. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim(s) 13-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; Claim(s) 13-16 merely include further Boolean-algebra-based matrix operations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827